DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (US 5,529,740) in view of Yamamoto et al. (US 2010/0151252) and Takahashi et al. (US 2017/0238428). 
Regarding claim 5, Jester teaches a process for treating a liquid crystal polymer film and a film made by said method (“thermoplastic liquid crystal polymer film having a film plane”) (Col. 2, Line 61-Col. 3, Line 25). The thickness of the films are less than 500 microns (Col. 8, Lines 54-63). The film also has a degree of planar orientation of 50% to 70% when measured by X-ray diffractometry (“plane orientation degree less than 65%”) (Col. 10, Lines 4-40). The film also has a positive thermal expansion coefficient in any direction (“a mean coefficient of thermal expansion at a temperature from 23°C to 200°C of from 20 ppm/K to 60 ppm/K in the MD direction, of from 40 ppm/K to 90 ppm/K in the TD direction, and of from 0 ppm/K to 300 ppm/K in a thickness direction”) (Col. 10, Line 60-Col. 11, Line 47). 
Jester is silent with respect to the brightness difference within the film plane equal to or less than 0.5.
However, this property, as well as the properties pertaining to the degree of planar orientation and the coefficients of thermal expansion, appear to be dependent on the method of heat treating the polymer films (See Instant Specification, PGPUB, Pgs. 3-4, Paragraphs [0036]-[0049]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). In particular, the methods of heat treating the film include a heating step of heating to a temperature above the melting point of the film up to 70°C above the melting point for 1 second to 900 seconds (Pgs. 3-4, Paragraphs [0041]-[0042]). The film is then cooled at a rate of 3 to 7°C (Pg. 4, Paragraphs [0044]-[0046]). The film is then separated from support sheets (Pg. 4, Paragraph [0048]). 
Jester teaches the methods of heat treating the liquid crystal polymer film as discussed above as including heating a liquid crystal polymer film on a supporting body, cooling the melted polymer to form a solidified polymer and separating the solidified polymer from the supporting body (Col. 2, Line 61-Col. 3, Line 5). Jester further teaches the heating step as heating to a temperature above the melting point of the polymer film to a temperature 70°C above the melting point (Col. 5, Lines 54-64). The heat treatment times range from 1 second to about 15 minutes (Col. 8, Lines 3-4). 
Jester fails to teach the cooling rate being between 3 and 7°C. 
Yamamoto teaches a liquid crystal polymer laminate (Pg. 1, Paragraph [0001]). The polymer laminate is subjected to a heat treatment and is then cooled down at a rate less than 10°C/min in order to not disturb the alignment/orientation of the liquid crystal polymer (Pg. 9, Paragraph [0111]). 
Takahashi teaches a laminated circuit board which has excellent interlayer adhesion and solder heat resistance (PG. 1, Paragraph [0002]). The laminated circuit board includes a plurality of thermoplastic liquid crystal polymer films which are heat treated in order to control the molecular structure of the films (Pg. 1, Paragraph [0013]). The cooling following the heat treatment is done at a rate of 2 to 8°C/min (Pg. 2, Paragraph [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to cool the films of Jester at a rate of less than 10°C/min, and more preferably, between 2 to 8°C, in order to not disturb the alignment and control the molecular structure of the liquid crystal polymer films as taught by Yamamoto and Takahashi. Additionally, the films as taught by Jester with the cooling rate as discussed above are substantially identical to those forming the thermoplastic liquid crystal polymer film of claim 5 as described by the instant specification. Therefore, the resulting films would have substantially identical properties including the degree of planar orientation being less than 65%, the coefficients of thermal expansion being from 23°C to 200°C of from 20 ppm/K to 60 ppm/K in the MD direction, of from 40 ppm/K to 90 ppm/K in the TD direction, and of from 0 ppm/K to 300 ppm/K in a thickness direction and a brightness difference within the film plane equal to or less than 0.5. 

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
On pages 7-9, applicant argues that Jester fails to teach each of the limitations of independent claim 5 including each of the properties listed regarding the plane orientation degree, the coefficients of thermal expansion and the brightness difference. Applicant argues this such that Jester illustrates in table 8 that example 3 had the lowest degree of planar orientation being 65%. Additionally, applicant argues that the methods of forming the thermoplastic liquid-crystal films of the instant invention and that of Jesters are not substantially identical in that the instant invention requires pressure as well as a controlled cooling rate of 3°C to 7°C in order to achieve the above properties. 
Applicant additionally argues that Yamamoto and Takahashi fail to remedy the deficits of Jester such that both references fail to cool the thermoplastic films under pressure. 
The examiner first notes with respect to applicant’s reference to table 8, example 3 having the lowest planar orientation of 65%, this value shares an endpoint with the instantly claimed range of less than 65%. Additionally, Jester provides a general teaching of between 50% and 70% (Col. 10, Lines 4-40). MPEP 2123 (II):  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). As such, Jester still provides a teaching for a general range of 50% to 70% for the degree of planar orientation which overlaps with the instantly claimed range of 65% or less.
With respect to applicant’s arguments regarding the substantially overlapping methods, the examiner notes that Jester teaches the liquid crystal polymer films being heated and cooled while under pressure (Col. 7, Lines 55-63). Therefore, Jester teaches the methods of heating and cooling under pressure and is merely silent with respect to the controlled cooling rate, which is identified in the rejection above. In particular, the rejection then turns to Yamamoto and Takahashi which teach cooling rates of less than 10°C/min in order to not disturb the alignment/orientation of the liquid crystal polymer and further 2 to 8°C/min in order to control the molecular structure of the films. As such, the examiner contends that Jester teaches the application of pressure during heating and cooling and the methods of Jester are further limited to the above cooling rates taught by Yamamoto and Takahashi in order to control the molecular structures of the films taught by Jester and one of ordinary skill in the art would appreciate that the overlapping materials and methods would result in overlapping properties including the degree of planar orientation, coefficients of thermal expansion and a brightness difference as required by claim 1. The examiner lastly notes that the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/               Primary Examiner, Art Unit 1783